DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 5/7/2021 has been entered. Claims 1-13 have been canceled. Claims 14-34 are presented for examination. The information disclosure statements filed on 5/7/2021 and 10/13/2021 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,030,501. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 14 is rejected in view of 
Claim 14 of the Application
Claims of the ‘501 Patent 
14. (New) A sheet-like product comprising: 


at least one security feature having optical properties that change with the viewing angle, and two or more different markers at different positions of the sheet-like product, 

wherein each marker comprises a machine-readable code, 

wherein the two or more different markers are independent of the viewing angle, 

wherein a position of the at least one security feature on the sheet-like product is predetermined relative to the positions of the two or more different markers on the sheet-like product.  

1. A medium comprising two or more sheet-like products arranged in a tiled manner, 

each sheet-like product having: at least one security feature having optical properties that change with the viewing angle, and two or more different markers at different positions of the sheet-like product, 
wherein each marker comprises a machine-readable code, 

wherein a position of the at least one security feature on the sheet-like product is predetermined relative to the positions of the two or more different markers on the sheet-like product.


As can be seen, though the claimed languages are not identical, it would have been obvious that claim 1 of the ‘501 patent recites all essential limitations of claim 14 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
Claim 15 is rejected in view of claim 2 of the ‘501 patent.
Claim 16 is rejected in view of claim 2 of the ‘501 patent.
Claim 17 is rejected in view of claim 2 of the ‘501 patent.
Claim 18 is rejected in view of claim 2 of the ‘501 patent.
Claim 19 is rejected in view of claim 2 of the ‘501 patent.
Claim 20 is rejected in view of claim 2 of the ‘501 patent.
Claim 21 is rejected in view of claim 2 of the ‘501 patent.
Claim 22 is rejected in view of claim 2 of the ‘501 patent.
Claim 23 is rejected in view of claim 2 of the ‘501 patent.
Claim 24 is rejected in view of claim 2 of the ‘501 patent.
Claim 25 is rejected in view of claim 2 of the ‘501 patent.
Claim 26 is rejected in view of claim 2 of the ‘501 patent.
Claim 27 is rejected in view of claim 2 of the ‘501 patent.
Claim 28 is rejected in view of claim 2 of the ‘501 patent.
Claim 29 is rejected in view of claim 2 of the ‘501 patent.
Claim 30 is rejected in view of claim 2 of the ‘501 patent.
Claim 31 is rejected in view of claim 2 of the ‘501 patent.
Claim 32 is rejected in view of claim 2 of the ‘501 patent.
Claim 33 is rejected in view of claim 2 of the ‘501 patent.
Claim 34 is rejected in view of claim 2 of the ‘501 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIEN M LE/Primary Examiner, Art Unit 2887